Exhibit 10.1

EXECUTION COPY

TAX MATTERS AGREEMENT

between

ConAgra Foods, Inc.,

on behalf of itself

and the members

of the ConAgra Group,

and

Lamb Weston Holdings, Inc.

on behalf of itself

and the members

of the LW Group

Dated as of November 8, 2016



--------------------------------------------------------------------------------

Table of Contents

 

         Page   SECTION 1.   Definitions.      1    SECTION 2.   Sole Tax
Sharing Agreement.      7    SECTION 3.   Allocation of Taxes.      8    SECTION
4.   Preparation and Filing of Tax Returns.      9    SECTION 5.   Apportionment
of Earnings and Profits and Tax Attributes.      11    SECTION 6.   Utilization
of Tax Attributes.      12    SECTION 7.   Deductions and Reporting for Certain
Awards.      13    SECTION 8.   Tax Benefits.      14    SECTION 9.   Certain
Representations and Covenants.      14    SECTION 10.   Protective Section
336(e) Elections.      19    SECTION 11.   Indemnities.      19    SECTION 12.  
Payments.      21    SECTION 13.   Guarantees.      21    SECTION 14.  
Communication and Cooperation.      22    SECTION 15.   Audits and Contest.     
23    SECTION 16.   Notices.      24    SECTION 17.   Costs and Expenses.     
24    SECTION 18.   Effectiveness; Termination and Survival.      25    SECTION
19.   Specific Performance.      25    SECTION 20.   Construction.      25   
SECTION 21.   Entire Agreement; Amendments and Waivers.      26    SECTION 22.  
Governing Law and Interpretation.      27    SECTION 23.   Dispute Resolution.
     27    SECTION 24.   Counterparts.      27    SECTION 25.   Successors and
Assigns; Third Party Beneficiaries.      28    SECTION 26.   Authorization, Etc.
     28    SECTION 27.   Change in Tax Law.      28    SECTION 28.   Principles.
     28   

 

i



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

This TAX MATTERS AGREEMENT (the “Agreement”) is entered into as of November 8,
2016 between ConAgra Foods, Inc. (“ConAgra”), a Delaware corporation, on behalf
of itself and the members of the ConAgra Group and Lamb Weston Holdings, Inc.
(“SpinCo”), a Delaware corporation, on behalf of itself and the members of the
LW Group.

WITNESSETH:

WHEREAS, pursuant to the Tax laws of various jurisdictions, certain members of
the LW Group presently file certain Tax Returns on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) with certain members of the ConAgra Group;

WHEREAS, ConAgra and SpinCo have entered into a Separation Agreement, dated as
of the date hereof (the “Separation Agreement”), pursuant to which the LW
Transfer, the Debt Exchange, the Distribution and other related transactions
will be consummated;

WHEREAS, the Internal Restructuring, together with the LW Transfer, the Debt
Exchange and the Distribution are intended to qualify for the Intended Tax-Free
Treatment; and

WHEREAS, ConAgra and SpinCo desire to set forth their agreement on the rights
and obligations of ConAgra, SpinCo and the members of the ConAgra Group and the
LW Group respectively, with respect to (A) the administration and allocation of
federal, state, local and foreign Taxes incurred in Taxable periods beginning
prior to the Distribution Date, as defined below, (B) Taxes resulting from the
Distribution and transactions effected in connection with the Distribution and
(C) various other Tax matters.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

SECTION 1. Definitions.

(a) As used in this Agreement:

“Active Trade or Business” has the meaning ascribed to the LW Business in the
Separation Agreement.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” (or “Applicable Tax Law,” as the case may be) means, with
respect to any Person, any federal, state, county, municipal, local,
multinational or foreign statute, treaty, law, common law, ordinance, rule,
regulation, order, writ, injunction, judicial decision, decree, permit or other
legally binding requirement of any Governmental Authority applicable to such
Person or any of its respective properties, assets, officers, directors,
employees, consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).

 

1



--------------------------------------------------------------------------------

“Business Day” has the meaning set forth in the Separation Agreement.

“CAP” means the IRS Compliance Assurance Process.

“Closing of the Books Method” means the apportionment of items between portions
of a Taxable period based on a closing of the books and records on the close of
the Distribution Date (in the event that the Distribution Date is not the last
day of the Taxable period, as if the Distribution Date were the last day of the
Taxable period), subject to adjustment for items accrued on the Distribution
Date that are properly allocable to the Taxable period following the
Distribution, as determined by ConAgra in accordance with Applicable Law;
provided that Taxes not based upon or measured by net or gross income or
specific events shall be apportioned between the Pre- and Post-Distribution
Periods on a pro rata basis in accordance with the number of days in each
Taxable period.

“Code” has the meaning set forth in the Separation Agreement.

“Combined Group” means any group that filed or was required to file (or will
file or be required to file) a Tax Return on an affiliated, consolidated,
combined, unitary, fiscal unity or other group basis (including as permitted by
Section 1501 of the Code) that includes at least one member of the ConAgra Group
and at least one member of the LW Group.

“Combined Tax Return” means a Tax Return filed in respect of federal, state,
local or foreign income Taxes for a Combined Group, or any other affiliated,
consolidated, combined, unitary, fiscal unity or other group basis (including as
permitted by Section 1501 of the Code) Tax Return of a Combined Group.

“Company” means ConAgra or SpinCo (or the appropriate member of each of their
respective Groups), as appropriate.

“ConAgra” has the meaning ascribed thereto in the preamble.

“ConAgra Compensatory Equity Interests” means any options, stock appreciation
rights, restricted stock, stock units or other rights with respect to ConAgra
stock that are granted on or prior to the Distribution Date by any member of the
ConAgra Group in connection with employee, independent contractor or director
compensation or other employee benefits (including, for the avoidance of doubt,
options, stock appreciation rights, restricted stock, restricted stock units,
performance share units or other rights issued in respect of any of the
foregoing by reason of the Distribution or any subsequent transaction).

“ConAgra Group” has the meaning set forth in the Separation Agreement.

“ConAgra Separate Tax Return” means any Tax Return that is required to be filed
by, or with respect to, a member of the ConAgra Group that is not a Combined Tax
Return.

“Debt Exchange” has the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Distribution” has the meaning set forth in the Separation Agreement.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Distribution Effective Time” has the meaning set forth in the Separation
Agreement.

“Distribution Taxes” means any Taxes incurred solely as a result of the failure
of the Intended Tax-Free Treatment of the Internal Restructuring, the LW
Transfer, the Debt Exchange or the Distribution.

“Equity Interests” means any stock or other securities treated as equity for Tax
purposes, options, warrants, rights, convertible debt, or any other instrument
or security that affords any Person the right, whether conditional or otherwise,
to acquire stock or to be paid an amount determined by reference to the value of
stock.

“Escheat Payment” means any payment required to be made to a Governmental
Authority pursuant to an abandoned property, escheat or similar law.

“Existing GRAs” has the meaning set forth on Schedule B to this Agreement.

“Final Determination” means (i) with respect to federal income Taxes, (A) a
“determination” as defined in Section 1313(a) of the Code (including, for the
avoidance of doubt, an executed IRS Form 906), (B) the execution of an IRS Form
870-AD (or any successor form thereto), as a final resolution of Tax liability
for any Taxable period, except that a Form 870-AD (or successor form thereto)
that reserves the right of the taxpayer to file a claim for refund or the right
of the IRS to assert a further deficiency shall not constitute a Final
Determination with respect to the item or items so reserved or (C) the execution
of a CAP Issue Resolution Agreement (or any similar or successor agreement);
(ii) with respect to Taxes other than federal income Taxes, any final
determination of liability in respect of a Tax that, under Applicable Tax Law,
is not subject to further appeal, review or modification through proceedings or
otherwise; (iii) with respect to any Tax, any final disposition by reason of the
expiration of the applicable statute of limitations (giving effect to any
extension, waiver or mitigation thereof); or (iv) with respect to any Tax, the
payment of such Tax by any member of the ConAgra Group or any member of the LW
Group, whichever is responsible for payment of such Tax under Applicable Tax
Law, with respect to any item disallowed or adjusted by a Taxing Authority;
provided, in the case of this clause (iv), that the provisions of Section 15
hereof have been complied with, or, if such section is inapplicable, that the
Company responsible under this Agreement for such Tax is notified by the Company
paying such Tax that it has determined that no action should be taken to recoup
such disallowed item, and the other Company agrees with such determination.

“Foreign SpinCo Subsidiary” means any member of the LW Group that is a
“controlled foreign corporation” (as defined in Section 957 of the Code) with
respect to which ConAgra is a “United States shareholder” (as defined in
Section 951(b) of the Code) during the Taxable year of ConAgra that includes the
Distribution Date.

“Governmental Authority” has the meaning set forth in the Separation Agreement.

“Group” has the meaning set forth in the Separation Agreement.

 

3



--------------------------------------------------------------------------------

“Indemnifying Party” means the party from which another party is entitled to
seek indemnification pursuant to the provisions of Section 11.

“Indemnitee” means the party which is entitled to seek indemnification from
another party pursuant to the provisions of Section 11.

“Intended Tax-Free Treatment” means the qualification of (i) the LW Transfer,
together with the Debt Exchange and the Distribution as a reorganization
described in Section 368(a)(1)(D) of the Code and of each of ConAgra and SpinCo
as a “party to the reorganization” within the meaning of Section 368(b) of the
Code, (ii) the Distribution, as such, as a distribution of SpinCo Common Stock
to ConAgra’s shareholders pursuant to Section 355 of the Code, (iii) the Special
Cash Payment as money distributed to ConAgra creditors or shareholders in
connection with the “reorganization” for purposes of Section 361(b) of the Code,
(iv) the Special SpinCo Securities Issuance as a tax-free issuance under
Section 361(a) of the Code and the Debt Exchange as a tax-free exchange to
ConAgra within the meaning of Section 361(c) of the Code and (v) the
transactions described on Schedule A as being free from Tax to the extent set
forth therein.

“Internal Restructuring” has the meaning set forth in the Separation Agreement.

“IRS” means the United States Internal Revenue Service.

“Lease” has the meaning set forth in the Separation Agreement.

“LW Business” has the meaning set forth in the Separation Agreement.

“LW Group” has the meaning set forth in the Separation Agreement.

“LW Transfer” has the meaning set forth in the Separation Agreement.

“NMTC Guaranty Agreements” means the Tax Credit Guaranty Agreement between
ConAgra Foods, Inc. and The Darton J. Zink Trust, dated as of April 23, 2010,
the Tax Credit Guaranty Agreement between ConAgra Foods, Inc. and Hobby Lobby
Stores, Inc., dated as of April 23, 2010 and the Tax Credit Guaranty Agreement
between ConAgra Foods, Inc. and Gallup, Inc., dated as of April 15, 2014 (all of
which relate to the qualification for federal new market tax credits under
Section 45D of the Code in connection with the construction of the ConAgra Foods
Lamb Weston, Inc. Delhi, Louisiana sweet potato facility).

“NMTC Option Agreements” means the Option Agreement between Hobby Lobby Stores,
Inc., ConAgra Foods Lamb Weston, Inc. and COA Delhi Investment Fund LLC, dated
as of April 23, 2010, the Option Agreement between The Darton Brink Trust,
ConAgra Foods Lamb Weston, Inc. and COA Delhi Investment Fund LLC, dated as of
April 23, 2010 and the Option Agreement between Gallup, Inc., ConAgra Foods Lamb
Weston, Inc. and COA Delhi Investment Fund LLC, dated as of April 15, 2014 (all
of which relate to the qualification for federal new market tax credits under
Section 45D of the Code in connection with the construction of the ConAgra Foods
Lamb Weston, Inc. Delhi, Louisiana sweet potato facility).

“Option” has the meaning set forth in the Separation Agreement.

 

4



--------------------------------------------------------------------------------

“Person” has the meaning set forth in Section 7701(a)(1) of the Code.

“Post-Distribution Period” means any Taxable period (or portion thereof)
beginning after the Distribution Date.

“Pre-Distribution Period” means any Taxable period (or portion thereof) ending
on or before the Distribution Date.

“Separation Agreement” has the meaning set forth in the recitals.

“Special Cash Payment” has the meaning set forth in the Separation Agreement.

“Special SpinCo Securities Issuance” has the meaning set forth in the Separation
Agreement.

“SpinCo” has the meaning set forth in the preamble.

“SpinCo Carried Item” shall mean any Tax Attribute of the LW Group that may or
must be carried from one Taxable period to another prior Taxable period, or
carried from one Taxable period to another subsequent Taxable period, under the
Code or other Applicable Tax Law.

“SpinCo Common Stock” has the meaning set forth in the Separation Agreement.

“SpinCo Compensatory Equity Interests” means any options, stock appreciation
rights, restricted stock, stock units or other rights with respect to the
capital stock of SpinCo that are granted on or prior to the Distribution
Effective Time by any member of the LW Group in connection with employee,
independent contractor or director compensation or other employee benefits.

“SpinCo Disqualifying Action” means (a) any action (or the failure to take any
action) by any member of the LW Group after the Distribution Effective Time
(including entering into any agreement, understanding or arrangement or any
negotiations with respect to any transaction or series of transactions), (b) any
event (or series of events) after the Distribution Effective Time involving the
capital stock of SpinCo or any assets of any member of the LW Group or (c) any
breach by any member of the LW Group after the Distribution Effective Time of
any representation, warranty or covenant made by them in this Agreement that, in
each case, would affect the Intended Tax-Free Treatment; provided, however, that
the term “SpinCo Disqualifying Action” shall not include any action entered into
pursuant to any Transaction Document or that is undertaken pursuant to the
Internal Restructuring, the LW Transfer, the Debt Exchange or the Distribution.

“SpinCo Securities” has the meaning set forth in the Separation Agreement.

“SpinCo Separate Tax Return” means any Tax Return that is required to be filed
by, or with respect to, any member of the LW Group that is not a Combined Tax
Return.

 

5



--------------------------------------------------------------------------------

“Tax” (and the correlative meaning, “Taxes,” “Taxing” and “Taxable”) means
(i) any tax, including any net income, gross income, gross receipts, recapture,
alternative or add-on minimum, sales, use, business and occupation, value-added,
trade, goods and services, ad valorem, franchise, profits, net wealth, license,
business royalty, withholding, payroll, employment, capital, excise, transfer,
recording, severance, stamp, occupation, premium, property, asset, real estate
acquisition, environmental, custom duty, impost, obligation, assessment, levy,
tariff or other tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, any Escheat Payment), together
with any interest and any penalty, addition to tax or additional amount imposed
by a Taxing Authority; or (ii) any liability of any member of the ConAgra Group
or the LW Group for the payment of any amounts described in clause (i) as a
result of any express or implied obligation to indemnify any other Person.

“Tax Attribute” means a net operating loss, net capital loss, unused investment
credit, unused foreign tax credit, excess charitable contribution, unused
general business credit, alternative minimum tax credit or any other Tax Item
that could reduce a Tax liability.

“Tax Benefit” means any refund, credit, offset or other reduction in otherwise
required Tax payments.

“Tax Counsel” means Davis Polk & Wardwell LLP.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that can increase or decrease Taxes paid or payable.

“Tax Opinions” shall mean the legal opinions delivered to ConAgra by Tax Counsel
with respect to certain U.S. federal income Tax consequences of the Internal
Restructuring, the LW Transfer, the Debt Exchange and the Distribution.

“Tax Proceeding” means any Tax audit, dispute, examination, contest, litigation,
arbitration, action, suits, claim, cause of action, review, inquiry, assessment,
hearing, complaint, demand, investigation or proceeding (whether administrative,
judicial or contractual).

“Tax-Related Losses” means, with respect to any Taxes imposed pursuant to any
settlement, determination, judgment or otherwise, (i) all accounting, legal and
other professional fees, and court costs incurred in connection with such Taxes,
as well as any other out-of-pocket costs incurred in connection with such Taxes
and (ii) all damages, costs, and expenses associated with stockholder litigation
or controversies and any amount paid by any member of the ConAgra Group or any
member of the LW Group in respect of the liability of shareholders, whether paid
to shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Intended Tax-Free Treatment of the Internal
Restructuring, the LW Transfer, the Debt Exchange or the Distribution.

“Tax Representation Letters” means the representations provided by SpinCo and
ConAgra to Tax Counsel in connection with the rendering by Tax Counsel of the
Tax Opinions.

“Tax Return” means any Tax return, statement, report, form, election, bill,
certificate, claim or surrender (including estimated Tax returns and reports,
extension requests and forms, and information returns and reports), or statement
or other document or written information filed or required to be filed with any
Taxing Authority, including any amendment thereof, appendix, schedule or
attachment thereto.

 

6



--------------------------------------------------------------------------------

“Taxing Authority” means any Governmental Authority (domestic or foreign),
including, without limitation, any state, municipality, political subdivision or
governmental agency, responsible for the imposition, assessment, administration,
collection, enforcement or determination of any Tax.

“Transaction Documents” has the meaning set forth in the Separation Agreement.

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, stamp, duties, real estate transfer,
controlling interest transfer, recording and similar Taxes and fees (including
any penalties, interest or additions thereto) imposed upon any member of the
ConAgra Group or any member of the LW Group in connection with the Internal
Restructuring, the LW Transfer, the Debt Exchange or the Distribution.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

CAP Proceeding

   Section 15(b)

Due Date

   Section 12(a)

Internal Tax-Free Transactions

   Schedule A

Past Practices

   Section 4(e)(i)

Section 336(e) Election

   Section 10(a)

Section 9(b)(v)(F) Acquisition Transaction

   Section 9(b)(v)(F)

SpinCo 951(a) Taxes

   Section 3(b)

Tax Arbiter

   Section 23

Tax Benefit Recipient

   Section 8(c)

(c) All capitalized terms used but not defined herein shall have the same
meanings as in the Separation Agreement. Any term used in this Agreement which
is not defined in this Agreement or the Separation Agreement shall, to the
extent the context requires, have the meaning assigned to it in the Code or the
applicable Treasury Regulations thereunder (as interpreted in administrative
pronouncements and judicial decisions) or in comparable provisions of Applicable
Tax Law.

SECTION 2. Sole Tax Sharing Agreement. Any and all existing Tax sharing
agreements or arrangements, written or unwritten, between any member of the
ConAgra Group, on the one hand, and any member of the LW Group, on the other
hand, if not previously terminated, shall be terminated as of the Distribution
Date without any further action by the parties thereto. Following the
Distribution, no member of the LW Group or the ConAgra Group shall have any
further rights or liabilities thereunder, and, except for Section 4.04(b) of the
Separation Agreement, Section 4.2 of the Transition Services Agreement,
Section 4.2 of the Reverse Transition Services Agreement, Section 10.3(b) of the
Employee Matters Agreement and Sections 3.2 and 3.5 of the Lease, this Agreement
shall be the sole Tax sharing agreement between the members of the LW Group on
the one hand, and the members of the ConAgra Group, on the other hand.

 

7



--------------------------------------------------------------------------------

SECTION 3. Allocation of Taxes.

(a) General Allocation Principles. Except as provided in Section 3(c), all Taxes
shall be allocated as follows:

(i) Allocation of Taxes for Combined Tax Returns. ConAgra shall be allocated all
Taxes reported, or required to be reported, on any Combined Tax Return that any
member of the ConAgra Group files or is required to file under the Code or other
Applicable Tax Law; provided, however, that to the extent any such Combined Tax
Return includes any Tax Item attributable to any member of the LW Group or the
LW Business in respect of any Post-Distribution Period, SpinCo shall be
allocated all Taxes attributable to such Tax Items as determined by ConAgra in
its reasonable discretion.

(ii) Allocation of Taxes for Separate Tax Returns.

(A) ConAgra shall be allocated all Taxes reported, or required to be reported,
on a ConAgra Separate Tax Return.

(B) SpinCo shall be allocated all Taxes reported, or required to be reported, on
a SpinCo Separate Tax Return.

(iii) Taxes Not Reported on Tax Returns. SpinCo shall be allocated any Tax
attributable to any member of the LW Group that is not required to be reported
on a Tax Return and ConAgra shall be allocated any Tax attributable to any
member of the ConAgra Group that is not required to be reported on a Tax Return.

(b) Allocation Conventions.

(i) All Taxes allocated pursuant to Section 3(a) shall be allocated in
accordance with the Closing of the Books Method; provided, however, that if
Applicable Tax Law does not permit a LW Group member to close its Taxable year
on the Distribution Date, the Tax attributable to the operations of the members
of the LW Group for any Pre-Distribution Period shall be the Tax computed using
a hypothetical closing of the books consistent with the Closing of the Books
Method; provided further that any and all Taxes reported, or required to be
reported, on a SpinCo Separate Tax Return, or a Tax Return of a member of the LW
Group to the extent attributable to a member of the LW Group, under
Section 951(a) of the Code (“SpinCo 951(a) Taxes”) that, in either case, are
attributable to items for a Pre-Distribution Period (determined in accordance
with the Closing of the Books Method as though the Taxable year of each
controlled foreign corporation (within the meaning of Section 957 of the Code)
giving rise to items ended on the Distribution Date) shall be allocated to
ConAgra, and that any SpinCo 951(a) Taxes that, in either case, are attributable
to items for a Post-Distribution Period (determined as though the Taxable year
of each controlled foreign corporation (within the meaning of Section 957 of the
Code) giving rise to items ended on the Distribution Date) shall be allocated to
SpinCo;

 

8



--------------------------------------------------------------------------------

(ii) Any Tax Item of SpinCo or any member of their respective Groups arising
from a transaction engaged in outside the ordinary course of business on the
Distribution Date after the Distribution Effective Time shall be allocable to
SpinCo and any such transaction by or with respect to SpinCo or any member of
their respective Groups occurring after the Distribution Effective Time shall be
treated for all Tax purposes (to the extent permitted by Applicable Tax Law) as
occurring at the beginning of the day following the Distribution Date in
accordance with the principles of Treasury Regulations Section 1.1502-76(b)
(assuming no election is made under section 1.1502-76(b)(2)(ii) of the Treasury
Regulations (relating to a ratable allocation of a year’s Tax Items)); provided
that the foregoing shall not include any action that is undertaken pursuant to
the Internal Restructuring, the LW Transfer, the Debt Exchange or the
Distribution.

(c) Special Allocation Rules. Notwithstanding any other provision in this
Section 3, the following Taxes shall be allocated as follows:

(i) Transfer Taxes. Transfer Taxes shall be allocated 50% to ConAgra and 50% to
SpinCo.

(ii) Taxes Relating to ConAgra Compensatory Equity Interests. Any Tax liability
(including, for the avoidance of doubt, the satisfaction of any withholding Tax
obligation) relating to the issuance, exercise, vesting or settlement of any
ConAgra Compensatory Equity Interest shall be allocated in a manner consistent
with Section 7.

(iii) Distribution Taxes and Tax-Related Losses. Any liability for Distribution
Taxes and Tax-Related Losses resulting from a SpinCo Disqualifying Action shall
be allocated in a manner consistent with Section 11(a)(iii).

(iv) Taxes Relating to Deferred Intercompany Transactions. Any liability for
income Taxes attributable to transactions described in Treasury Regulations
Section 1.1502-13 or comparable provisions of state or local law that are solely
between or among members of the LW Group and that are entered into prior to the
Distribution Date shall be allocated to SpinCo.

SECTION 4. Preparation and Filing of Tax Returns.

(a) ConAgra Group Combined Tax Returns.

(i) ConAgra shall prepare and file, or cause to be prepared and filed, Combined
Tax Returns for which a member of the ConAgra Group is required or, as provided
in Section 4(e)(iv), elects, to file a Combined Tax Return. Each member of any
such Combined Group shall execute and file such consents, elections and other
documents as may be required, appropriate or otherwise requested by ConAgra in
connection with the filing of such Combined Tax Returns.

(ii) To the extent that any member of the LW Group is included in any Combined
Return for a Taxable period that includes the Distribution Date, ConAgra shall
include in such Combined Return the results of such member of the LW Group on
the basis of the Closing of the Books Method to the extent permitted by
Applicable Tax Law.

 

9



--------------------------------------------------------------------------------

(b) SpinCo Separate Tax Returns.

(i) Tax Returns to Be Prepared by ConAgra. ConAgra shall prepare (or cause to be
prepared) and, to the extent permitted by Applicable Law, file (or cause to be
filed) all SpinCo Separate Tax Returns that relate in whole or in part to any
Pre-Distribution Period for which ConAgra is liable for any Taxes; provided,
however, that with respect to any such Tax Return that is prepared by ConAgra
but required to be filed by a member of the LW Group under Applicable Law,
ConAgra shall provide such Tax Returns to SpinCo at least 45 days prior to the
due date for filing such Tax Returns (taking into account any applicable
extension periods) with the amount of any Taxes shown as due thereon, and SpinCo
shall, subject to Section 4(d), execute and file (or cause to be executed and
filed) the Tax Returns.

(ii) Tax Returns to Be Prepared by SpinCo. SpinCo shall prepare and file (or
cause to be prepared and filed) all SpinCo Separate Tax Returns that are not
described in Section 4(b)(i).

(c) Provision of Information; Timing. SpinCo shall maintain all necessary
information for ConAgra (or any of its Affiliates) to file any Tax Return that
ConAgra is required or permitted to file under this Section 4, and shall provide
to ConAgra all such necessary information in accordance with the ConAgra Group’s
past practice. ConAgra shall maintain all necessary information for SpinCo (or
any of its Affiliates) to file any Tax Return that SpinCo is required or
permitted to file under this Section 4, and shall provide SpinCo with all such
necessary information in accordance with the LW Group’s past practice.

(d) Review of SpinCo Separate Tax Returns. The party that is required to prepare
a SpinCo Separate Tax Return (other than a SpinCo Separate Tax Return that
relates solely to a Post-Distribution Period) that is required to be filed after
the Distribution Date shall submit a draft of such Tax Return to the
non-preparing party, if requested, to the extent (A) such Tax Return relates to
Taxes for which the requesting Party would reasonably be expected to be liable,
or (B) such Tax Return relates to Taxes for which the requesting Party would
reasonably be expected to have a claim for Tax Benefits under this Agreement.
The Party responsible for preparing (or causing to be prepared) the relevant Tax
Return shall (x) use its reasonable best efforts to make such portion of such
Tax Return available for review as required under this paragraph sufficiently in
advance of the due date for filing of such Tax Return to provide the requesting
Party with a meaningful opportunity to analyze and comment on such Tax Return
and (y) use reasonable efforts to have such Tax Return modified before filing,
taking into account the Person responsible for payment of the Tax (if any)
reported on such Tax Return and whether the amount of Tax liability allocable to
the requesting Party with respect to such Return is material. The Parties shall
attempt in good faith to resolve any issues arising out of the review of such
Tax Return.

(e) Special Rules Relating to the Preparation of Tax Returns.

(i) General Rule. Except as provided in this Section 4(e)(i), SpinCo shall
prepare (or cause to be prepared) any Tax Return for which it is responsible
under this Section 4 in accordance with past practices, accounting methods,
elections or conventions (“Past Practices”) used by the members of the ConAgra
Group prior to the Distribution Date with respect to such Tax Return, and to the
extent any items, methods or positions are not covered by Past Practices, as
directed by ConAgra.

 

10



--------------------------------------------------------------------------------

(ii) Consistency with Intended Tax-Free Treatment. All Tax Returns that include
any member of the ConAgra Group or any member of the LW Group shall be prepared
in a manner that is consistent with the Intended Tax-Free Treatment.

(iii) SpinCo Separate Tax Returns. With respect to any SpinCo Separate Tax
Return for which SpinCo is responsible pursuant to this Agreement, SpinCo and
the other members of the LW Group shall include such Tax Items in such SpinCo
Separate Tax Return in a manner that is consistent with the inclusion of such
Tax Items in any related Tax Return for which ConAgra is responsible to the
extent such Tax Items are allocated in accordance with this Agreement.

(iv) Election to File Combined Tax Returns. ConAgra shall have the sole
discretion to file any Combined Tax Return if the filing of such Tax Return is
elective under Applicable Tax Law.

(v) Preparation of Transfer Tax Returns. The Company required under Applicable
Tax Law to file any Tax Returns in respect of Transfer Taxes shall prepare and
file (or cause to be prepared and filed) such Tax Returns. If required by
Applicable Tax Law, ConAgra and SpinCo shall, and shall cause their respective
Affiliates to, cooperate in preparing and filing, and join the execution of, any
such Tax Returns.

(f) Payment of Taxes. ConAgra shall pay (or cause to be paid) to the proper
Taxing Authority (or to SpinCo with respect to any SpinCo Separate Tax Return
prepared by ConAgra but required to be filed by a member of the LW Group under
Applicable Tax Law) the Tax shown as due on any Tax Return for which a member of
the ConAgra Group is responsible under this Section 4, and SpinCo shall pay (or
cause to be paid) to the proper Taxing Authority the Tax shown as due on any Tax
Return for which a member of the LW Group is responsible under this Section 4.
If any member of the ConAgra Group is required to make a payment to a Taxing
Authority for Taxes allocated to SpinCo under Section 3, SpinCo shall pay the
amount of such Taxes to ConAgra in accordance with Section 11 and Section 12. If
any member of the LW Group is required to make a payment to a Taxing Authority
for Taxes allocated to ConAgra under Section 3, ConAgra shall pay the amount of
such Taxes to SpinCo in accordance with Section 11 and Section 12.

SECTION 5. Apportionment of Earnings and Profits and Tax Attributes.

(a) Tax Attributes arising in a Pre-Distribution Period will be allocated to
(and the benefits and burdens of such Tax Attributes will inure to) the members
of the ConAgra Group and the members of the LW Group in accordance with
ConAgra’s historical practice (including historical methodologies for making
corporate allocations), the Code, Treasury Regulations, and any applicable
state, local and foreign law, as determined by ConAgra in its sole discretion.

 

11



--------------------------------------------------------------------------------

(b) ConAgra shall in good faith advise SpinCo as soon as reasonably practicable
after the close of the relevant Taxable period in which the Distribution occurs
in writing of the portion, if any, of any earnings and profits, Tax Attributes,
tax basis, overall foreign loss or other consolidated, combined or unitary
attribute which ConAgra determines shall be allocated or apportioned to the
members of the LW Group under Applicable Tax Law. All members of the LW Group
shall prepare all Tax Returns in accordance with such written notice. In the
event of an adjustment to the earnings and profits, any Tax Attributes, tax
basis, overall foreign loss or other consolidated, combined or unitary attribute
determined by ConAgra, ConAgra shall promptly notify SpinCo in writing of such
adjustment. For the avoidance of doubt, ConAgra shall not be liable to any
member of the LW Group for any failure of any determination under this Section
5(b) to be accurate under Applicable Tax Law, provided such determination was
made in good faith.

(c) Except as otherwise provided herein, to the extent that the amount of any
earnings and profits, Tax Attributes, tax basis, overall foreign loss or other
consolidated, combined or unitary attribute allocated to members of the ConAgra
Group or the LW Group pursuant to Section 5(b) is later reduced or increased by
a Taxing Authority or as a result of a Tax Proceeding, such reduction or
increase shall be allocated to the Company to which such earnings and profits,
Tax Attributes, tax basis, overall foreign loss or other consolidated, combined
or unitary attribute was allocated pursuant to this Section 5, as determined by
ConAgra in good faith.

SECTION 6. Utilization of Tax Attributes.

(a) Amended Returns. Any amended Tax Return or claim for a refund with respect
to any member of the LW Group may be made only by the party responsible for
preparing the original Tax Return with respect to such member of the LW Group
pursuant to Section 4.

(b) ConAgra Discretion. SpinCo hereby agrees that ConAgra shall be entitled to
determine in its sole discretion whether to (x) file or to cause to be filed any
claim for a refund or adjustment of Taxes with respect to any Combined Return in
order to claim in any Pre-Distribution Period any SpinCo Carried Item, (y) make
or cause to be made any available elections to waive the right to claim in any
Pre-Distribution Period, with respect to any Combined Return, any SpinCo Carried
Item, and (z) make or cause to be made any affirmative election to claim in any
Pre-Distribution Period any SpinCo Carried Item. Subject to Section 6(c), SpinCo
shall submit a written request to ConAgra in order to seek ConAgra’s consent
with respect to any of the actions described in this Section 6(b).

(c) SpinCo Carrybacks to Combined Returns.

(i) Each member of the SpinCo Group shall elect, to the extent permitted by
Applicable Tax Law, to forgo the right to carry back any SpinCo Carried Item
from a Post-Distribution Period to a Combined Return.

(ii) If a member of the SpinCo Group determines that it is required by
Applicable Tax Law to carry back any SpinCo Carried Item to a Combined Return,
it shall notify ConAgra in writing of such determination at least 90 days prior
to filing the Tax Return on which such carryback will be reflected. If ConAgra
disagrees with such determination, the parties shall resolve their disagreement
pursuant to the procedures set forth in Section 23.

 

12



--------------------------------------------------------------------------------

(iii) For the avoidance of doubt, if a SpinCo Carried Item is carried back to a
Combined Return for any reason, no member of the ConAgra Group shall be required
to make any payment to, or otherwise compensate, any member of the SpinCo Group
in respect of such SpinCo Carried Item.

(b) Carryforwards to Separate Tax Returns. If a portion or all of any Tax
Attribute is allocated to a member of a Combined Group pursuant to Section 5,
and is carried forward or back to a SpinCo Separate Tax Return, any Tax Benefits
arising from such carryforward shall be retained by the LW Group. If a portion
or all of any Tax Attribute is allocated to a member of a Combined Group
pursuant to Section 5, and is carried forward or back to a ConAgra Separate Tax
Return, any Tax Benefits arising from such carryforward or carryback shall be
retained by the ConAgra Group.

SECTION 7. Deductions and Reporting for Certain Awards.

(a) Deductions. To the extent permitted by Applicable Tax Law, income Tax
deductions with respect to the issuance, exercise, vesting or settlement after
the Distribution Date of any ConAgra Compensatory Equity Interests or SpinCo
Compensatory Equity Interests shall be claimed (A) in the case of an active
officer or employee, solely by the Group that employs such Person at the time of
such issuance, exercise, vesting, or settlement, as applicable; (B) in the case
of a former officer or employee, solely by the Group that was the last to employ
such Person and; (C) in the case of a director or former director (who is not an
officer or employee or former officer or employee of a member of either Group),
(x) solely by the ConAgra Group if such person was, at any time before or after
the Distribution, a director of any member of the ConAgra Group, and (y) in any
other case, solely by the LW Group.

(b) If, notwithstanding clause (a), the LW Group actually utilizes any
deductions for a Taxable period ending after the Distribution Date with respect
to (i) the issuance, exercise, vesting or settlement after the Distribution Date
of any ConAgra Compensatory Equity Interests, (ii) any liability with respect to
compensation required to be paid or satisfied by, or otherwise allocated to, any
member of the ConAgra Group in accordance with any Transaction Document, SpinCo
shall promptly remit an amount equal to the overall net reduction in actual cash
Taxes paid by the LW Group (determined on a “with and without” basis) resulting
from the event giving rise to such deduction (and any income in respect of such
event, subject to Section 12(b)) in the year of such event. If a Taxing
Authority subsequently reduces or disallows the use of such a deduction by the
LW Group, ConAgra shall return an amount equal to the overall net increase in
Tax liability of the LW Group owing to the Taxing Authority to the remitting
party.

(c) Withholding and Reporting. For any Taxable period (or portion thereof),
except as ConAgra may at any time determine in its reasonable discretion,
ConAgra shall satisfy, or shall cause to be satisfied, all applicable
withholding and reporting responsibilities (including all income, payroll or
other Tax reporting related to income to any current or former employees) with
respect to the issuance, exercise, vesting or settlement of such ConAgra
Compensatory

 

13



--------------------------------------------------------------------------------

Equity Interests that settle with or with respect to stock of ConAgra. For any
Taxable period (or portion thereof), SpinCo shall satisfy, or shall cause to be
satisfied, all applicable withholding and reporting responsibilities (including
all income, payroll or other Tax reporting related to income to any current or
former employees) with respect to the exercise, vesting or settlement of such
SpinCo Compensatory Equity Interests that settle with or with respect to stock
of SpinCo. ConAgra and SpinCo acknowledge and agree that the parties shall
cooperate with each other and with third-party providers to effectuate
withholding and remittance of Taxes, as well as required Tax reporting, in a
timely manner.

SECTION 8. Tax Benefits.

(a) ConAgra Tax Benefits. ConAgra shall be entitled to any Tax Benefits
(including, in the case of any refund received, any interest thereon actually
received) received by any member of the ConAgra Group or any member of the LW
Group, other than any Tax Benefits (or any amounts in respect of Tax Benefits)
to which SpinCo is entitled pursuant to Section 8(b). SpinCo shall not be
entitled to any Tax Benefits received by any member of the ConAgra Group or the
LW Group, except as set forth in Section 8(b).

(b) SpinCo Tax Benefits. SpinCo shall be entitled to any Tax Benefits
(including, in the case of any refund received, any interest thereon actually
received) received by any member of the ConAgra Group or any member of the LW
Group after the Distribution Date with respect to any Tax allocated to a member
of the LW Group under this Agreement (including, for the avoidance of doubt, any
amounts allocated to SpinCo pursuant to Section 3(c)(iii) or Section 3(c)(iv)).

(c) A Company receiving (or realizing) a Tax Benefit to which another Company is
entitled hereunder (a “Tax Benefit Recipient”) shall pay over the amount of such
Tax Benefit (including interest received from the relevant Taxing Authority, but
net of any Taxes imposed with respect to such Tax Benefit and any other
reasonable costs) within thirty (30) days of receipt thereof (or from the due
date for payment of any Tax reduced thereby); provided, however, that the other
Company, upon the request of such Tax Benefit Recipient, shall repay the amount
paid to the other Company (plus any penalties, interest or other charges imposed
by the relevant Taxing Authority) in the event that, as a result of a subsequent
Final Determination, a Tax Benefit that gave rise to such payment is
subsequently disallowed.

SECTION 9. Certain Representations and Covenants.

(a) Representations.

(i) SpinCo and each other member of the LW Group represents that as of the date
hereof, and covenants that as of the Distribution Date, there is no plan or
intention:

(A) to liquidate SpinCo or to merge or consolidate any member of the LW Group
with any other Person subsequent to the Distribution;

(B) to sell or otherwise dispose of any material asset of any member of the LW
Group, except in the ordinary course of business;

 

14



--------------------------------------------------------------------------------

(C) to take or fail to take any action in a manner that is inconsistent with the
written information and representations furnished by SpinCo to Tax Counsel in
connection with the Tax Representation Letters or Tax Opinions;

(D) to repurchase stock of SpinCo other than in a manner that satisfies the
requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) and consistent with any representations made to Tax Counsel in
connection with the Tax Representation Letters;

(E) to take or fail to take any action in a manner that management of SpinCo
knows, or should know, is reasonably likely to contravene any Existing GRA or
(ii) any agreement with a Taxing Authority entered into prior to the
Distribution Date to which any member of the LW Group is a party; or

(F) to enter into any negotiations, agreements, or arrangements with respect to
transactions or events (including stock issuances, pursuant to the exercise of
options or otherwise, option grants, the adoption of, or authorization of shares
under, a stock option plan, capital contributions, or acquisitions, but not
including the Distribution) that could reasonably be expected to cause the
Distribution to be treated as part of a plan (within the meaning of
Section 355(e) of the Code) pursuant to which one or more Persons acquire
directly or indirectly SpinCo stock representing a 50% or greater interest
within the meaning of Section 355(d)(4) of the Code.

(b) Covenants.

(i) SpinCo shall not, and shall not permit any other member of the LW Group to,
take or fail to take any action that constitutes a SpinCo Disqualifying Action.

(ii) SpinCo shall not, and shall not permit any other member of the LW Group to,
take or fail to take any action that is inconsistent with the information and
representations furnished by SpinCo to Tax Counsel in connection with the Tax
Representation Letters or Tax Opinions;

(iii) SpinCo shall not, and shall not permit any other member of the LW Group
to, take or fail to take any action in a manner that management of SpinCo knows,
or should know, is reasonably likely to contravene any agreement with a Taxing
Authority entered into prior to the Distribution Date to which any member of the
LW Group or the ConAgra Group is a party;

(iv) SpinCo shall not, and shall not permit any other member of the LW Group to,
take or fail to take any action with respect to the SpinCo Securities that would
result in the (x) retirement or repurchase, in whole or in part, of the SpinCo
Securities, (y) any change in obligor of the SpinCo Securities, or (z) the
occurrence of a “significant modification” within the meaning of Treasury
Regulations Section 1.1001-3(e) of the SpinCo Securities, in each case, on or
prior to the fifth anniversary of the Distribution Date.

 

15



--------------------------------------------------------------------------------

(v) During the two-year period following the Distribution Date:

(A) SpinCo shall (w) maintain its status as a company engaged in the Active
Trade or Business for purposes of Section 355(b)(2) of the Code, (x) not engage
in any transaction that would result in it ceasing to be a company engaged in
the Active Trade or Business for purposes of Section 355(b)(2) of the Code,
(y) cause each other member of the LW Group whose Active Trade or Business is
relied upon for purposes of qualifying the Distribution for the Intended
Tax-Free Treatment to maintain its status as a company engaged in such Active
Trade or Business for purposes of Section 355(b)(2) of the Code and any such
other Applicable Tax Law, and (z) not engage in any transaction or permit any
other member of the LW Group to engage in any transaction that would result in a
member of the LW Group described in clause (z) hereof ceasing to be a company
engaged in the relevant Active Trade or Business for purposes of
Section 355(b)(2) of the Code or such other Applicable Tax Law, taking into
account Section 355(b)(3) of the Code for purposes of each of clauses
(w) through (z) hereof;

(B) SpinCo shall not repurchase stock of SpinCo in a manner contrary to the
requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48) or inconsistent with any representations made by SpinCo to Tax Counsel
in connection with the Tax Representation Letters;

(C) SpinCo shall not, and shall not agree to, merge, consolidate or amalgamate
with any other Person;

(D) SpinCo shall not, and shall not permit any other member of the LW Group to,
or to agree to, sell or otherwise issue to any Person, or redeem or otherwise
acquire from any Person, any Equity Interests of SpinCo or of any other member
of the LW Group; provided, however, that SpinCo may issue Equity Interests to
the extent such issuances satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d);

(E) SpinCo shall not, and shall not permit any other member of the LW Group to
(I) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Interests of SpinCo, (II) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Interests of SpinCo or (III) approve or otherwise permit any proposed business
combination or any transaction which, in the cause of clauses (I) or (II),
individually or in the aggregate, together with any transaction occurring within
the four-year period beginning on the date which is two years before the
Distribution Date and any other transaction which is part of a plan or series of
related transactions (within the meaning of Section 355(e) of the Code) that
includes the Distribution, could result in one or more Persons acquiring (except

 

16



--------------------------------------------------------------------------------

for acquisitions that otherwise satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d)) directly or indirectly stock
representing a 40% or greater interest, by vote or value, in SpinCo (or any
successor thereto) (any such transaction, a “Proposed Acquisition Transaction”);
provided further that any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in the restrictions in this clause (viii) and the interpretation thereof;

(F) if any member of the LW Group proposes to enter into any transaction or
series of transactions that is not a Proposed Acquisition Transaction but would
be a Proposed Acquisition Transaction if the percentage reflected in the
definition of Proposed Acquisition Transaction were 25% instead of 40% (a
“Section 9(b)(v)(F) Acquisition Transaction”) or, to the extent SpinCo has the
right to prohibit any Section 9(b)(v)(F) Acquisition Transaction, proposes to
permit any Section 9(b)(v)(F) Acquisition Transaction to occur, in each case,
SpinCo shall provide ConAgra, no later than 10 Business Days following the
signing of any written agreement with respect to the Section 9(b)(v)(F)
Acquisition Transaction, a written description of such transaction (including
the type and amount of Equity Interests of SpinCo to be issued in such
transaction) and a certificate of the board of directors of SpinCo to the effect
that the Section 9(b)(v)(F) Acquisition Transaction is not a Proposed
Acquisition Transaction.

(G) SpinCo shall not, and shall not permit any other member of the LW Group to,
amend its certificate of incorporation (or other organizational documents), or
take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of the Equity Interests of SpinCo (including,
without limitation, through the conversion of one class of Equity Interests of
SpinCo into another class of Equity Interests of SpinCo).

(vi) SpinCo shall not take or fail to take, or permit any other member of the LW
Group to take or fail to take, any action which prevents or could reasonably be
expected to result in Tax treatment that is inconsistent with the Intended
Tax-Free Treatment.

(vii) With respect to any Foreign SpinCo Subsidiary, SpinCo shall not, and shall
not permit any other member of the LW Group to, for the period after the
Distribution Date through May 28, 2017:

(A) make or change any Tax election, amend any Tax Return, change any method of
Tax accounting or change the Taxable period of any Foreign SpinCo Subsidiary for
any Tax year for U.S. or foreign tax reporting purposes that includes the
Distribution Date;

 

17



--------------------------------------------------------------------------------

(B) cause or permit a distribution (within the meaning of Section 301 of the
Code) to be made with respect to the capital stock of any Foreign SpinCo
Subsidiary;

(C) make or cause to be made any investment in U.S. property within the meaning
of Section 956 of the Code; or

(D) restructure the business of any Foreign SpinCo Subsidiary or engage in any
extraordinary transaction;

in each case, if such transaction would be reasonably likely to (i) generate
earnings and profits of the Foreign SpinCo Subsidiary (as determined under the
Code) that is taxed at a rate materially lower than the statutory rate
applicable to the Foreign SpinCo Subsidiary in the applicable jurisdiction,
(ii) give rise to any income to ConAgra or ConAgra Group under Section 951 of
the Code or (iii) would otherwise adversely impact the amount of ConAgra or
ConAgra Group’s associated deemed-paid foreign tax credits within the meaning of
Section 902 of the Code.

(viii) SpinCo shall, or shall cause the relevant SpinCo Subsidiary to, enter
into new gain recognition agreements with respect to the Existing GRAs pursuant
to Section 1.367(a)-8 of the Treasury Regulations so as to render an exception
set forth in Section 1.367(a)-8(k) available with respect to any “triggering
event” arising by reason of the transactions contemplated by the Transaction
Documents. Each such new gain recognition agreement shall, to the extent
consistent with the corresponding Existing GRA, contain an election under
Section 1.367(a)-8(c)(2)(vi) to report any gain recognized under
Section 1.367(a)-8(c)(1)(i) in the taxable year during which a gain recognition
event occurs.

(ix) From the date hereof until April 24, 2017, SpinCo shall not, and shall
cause each other member of the LW Group to not, take any action or fail to take
any action that could reasonably be expected to give rise to a “Credit
Recapture,” as such term is defined under the NMTC Guaranty Agreements.

(x) From the date hereof until June 24, 2017, SpinCo shall not, and shall cause
each other member of the LW Group to not, take any action inconsistent with the
obligations of SpinCo or any other member of the LW Group under the NMTC Option
Agreements.

(c) SpinCo Covenants Exceptions. Notwithstanding the provisions of Section 9(b),
SpinCo and the other members of the LW Group may take any action that would
reasonably be expected to be inconsistent with the covenants contained in (b),
if either: (i) SpinCo notifies ConAgra of its proposal to take such action and
SpinCo and ConAgra obtain a ruling from the IRS to the effect that such action
will not affect the Intended Tax-Free Treatment, provided that SpinCo agrees in
writing to bear any expenses associated with obtaining such a ruling and,
provided further that the LW Group shall not be relieved of any liability under
Section 11(a) of this Agreement by reason of seeking or having obtained such a
ruling; or (ii) SpinCo notifies

 

18



--------------------------------------------------------------------------------

ConAgra of its proposal to take such action and obtains an unqualified opinion
of counsel (A) from a Tax advisor recognized as an expert in federal income Tax
matters and acceptable to ConAgra in its sole discretion, (B) on which ConAgra
may rely and (C) to the effect that such action “will” not affect the Intended
Tax-Free Treatment, provided further that the LW Group shall not be relieved of
any liability under Section 11(a) of this Agreement by reason of having obtained
such an opinion.

SECTION 10. Protective Section 336(e) Elections.

(a) Section 336(e) Election. Pursuant to Treasury Regulations Sections
1.336-2(h)(1)(i) and 1.336-2(j), ConAgra and SpinCo agree that ConAgra shall
make a timely protective election under Section 336(e) of the Code and the
Treasury Regulations issued thereunder for each member of the LW Group that is a
domestic corporation for U.S. federal income Tax purposes with respect to the
Distribution (a “Section 336(e) Election”). It is intended that a Section 336(e)
Election will have no effect unless the Distribution is a “qualified stock
disposition,” as defined in Treasury Regulations Section 1.336(e)-1(b)(6), by
reason of the application of Treasury Regulations Section 1.336-1(b)(5)(i)(B) or
Treasury Regulations Section 1.336-1(b)(5)(ii).

(b) ConAgra TRA. If any failure of the Intended Tax-Free Treatment of the
Internal Restructuring, the LW Transfer, the Debt Exchange or the Distribution
results in Taxes (including any Taxes attributable to the Section 336(e)
Election) that are not allocated to SpinCo pursuant to Section 3, (i) ConAgra
shall be entitled to periodic payments from SpinCo equal to the product of
(x) 85% of the Tax savings arising from the step-up in Tax basis resulting from
the Section 336(e) Election and (y) the percentage of Taxes airing from such
failure that are not allocated to SpinCo pursuant to Section 3, and (ii) the
Parties shall negotiate in good faith the terms of a tax receivable agreement to
govern the calculation of such payments; provided that any such tax saving in
clause (i) shall be determined using a “with and without” methodology (treating
any deductions or amortization attributable to the step-up in tax basis
resulting from the Section 336(e) Election as the last items claimed for any
taxable year, including after the utilization of any carryforwards).
Notwithstanding the foregoing, ConAgra may, at its sole discretion, waive its
right to receive any and all payments pursuant to this Section 10(b).

SECTION 11. Indemnities.

(a) SpinCo Indemnity to ConAgra. SpinCo and each other member of the LW Group
shall jointly and severally indemnify ConAgra and the other members of the
ConAgra Group against, and hold them harmless, without duplication, from:

(i) any Tax liability allocated to SpinCo pursuant to Section 3;

(ii) any Tax liability and Tax-Related Losses attributable to a breach, after
the Distribution Effective Time, by SpinCo or any other member of the LW Group
of any representation or covenant contained in this Agreement.

(iii) any Distribution Taxes and Tax-Related Losses attributable to a SpinCo
Disqualifying Action (including, for the avoidance of doubt, any Taxes and
Tax-Related Losses resulting from any action for which the conditions set forth
in Section 9(c) are satisfied); and

 

19



--------------------------------------------------------------------------------

(iv) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i), (ii) or (iii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage.

(b) ConAgra Indemnity to SpinCo. Except in the case of any liabilities described
in Section 11(a), ConAgra and each other member of the ConAgra Group will
jointly and severally indemnify SpinCo and the other members of the LW Group
against, and hold them harmless, without duplication, from:

(i) any Tax liability allocated to ConAgra pursuant to Section 3;

(ii) any Taxes imposed on any member of the LW Group under Treasury Regulations
Section 1.1502-6 (or similar or analogous provision of state, local or foreign
law) solely as a result of any such member being or having been a member of a
Combined Group; and

(iii) all liabilities, costs, expenses (including, without limitation,
reasonable expenses of investigation and attorneys’ fees and expenses), losses,
damages, assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(i) or (ii), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, liability or damage;

(c) Discharge of Indemnity. SpinCo, ConAgra and the members of their respective
Groups shall discharge their obligations under Section 11(a) or Section 11(b)
hereof, respectively, by paying the relevant amount in accordance with Section
12, within 30 Business Days of demand therefor. Any such demand shall include a
statement showing the amount due under Section 11(a) or Section 11(b), as the
case may be. Notwithstanding the foregoing, if any member of the LW Group or any
member of the ConAgra Group disputes in good faith the fact or the amount of its
obligation under Section 11(a) or Section 11(b), then no payment of the amount
in dispute shall be required until any such good faith dispute is resolved in
accordance with Section 23 hereof; provided, however, that any amount not paid
within 30 Business Days of demand therefor shall bear interest as provided in
Section 12.

(d) Tax Benefits. If an indemnification obligation of any Indemnifying Party
under this Section 11 arises in respect of an adjustment that makes allowable to
an Indemnitee any Tax Benefit which would not, but for such adjustment, be
allowable, then any such indemnification obligation shall be an amount equal to
(i) the amount otherwise due but for this Section 11(d), minus (ii) the
reduction in actual cash Taxes payable by the Indemnitee in the taxable year
such indemnification obligation arises and the two taxable years following such
year, determined on a “with and without” basis.

 

20



--------------------------------------------------------------------------------

SECTION 12. Payments.

(a) Timing. All payments to be made under this Agreement (excluding, for the
avoidance of doubt, any payments to a Taxing Authority described herein) shall
be made in immediately available funds. Except as otherwise provided, all such
payments will be due thirty (30) Business Days after the receipt of notice of
such payment or, where no notice is required, thirty (30) Business Days after
the fixing of liability or the resolution of a dispute (the “Due Date”).
Payments shall be deemed made when received. Any payment that is not made on or
before the Due Date shall bear interest at the rate equal to the “prime” rate as
published on such Due Date in the Wall Street Journal, Eastern Edition, for the
period from and including the date immediately following the Due Date through
and including the date of payment. With respect to any payment required to be
made under this Agreement, ConAgra has the right to designate, by written notice
to SpinCo, which member of the ConAgra Group will make or receive such payment.

(b) Treatment of Payments. To the extent permitted by Applicable Tax Law, any
payment made by ConAgra or any member of the ConAgra Group to SpinCo or any
member of the LW Group, or by SpinCo or any member of the LW Group to ConAgra or
any member of the ConAgra Group, pursuant to this Agreement, the Separation
Agreement or any other Transaction Document that relates to Taxable periods (or
portions thereof) ending on or before the Distribution Date shall be treated by
the parties hereto for all Tax purposes as a distribution by SpinCo to ConAgra,
or a capital contribution from ConAgra to SpinCo, as the case may be; provided,
however, that any payment made pursuant to Section 1.03 of the Separation
Agreement shall instead be treated as if the party required to make a payment of
received amounts had received such amounts as agent for the other party;
provided further that any payment made pursuant to Sections 4.1, 4.3 or 4.4 of
the Transition Services Agreement or Sections 4.1, 4.3 or 4.4 of the Reverse
Transition Services Agreement shall instead be treated as a payment for
services; provided further that any payment made pursuant to Sections 3.3, 3.5,
10.1, and 10.2 of the Lease shall instead be treated as a payment made by a
lessee to a lessor; provided further that any payment made pursuant to Sections
1 or 4 of the Option shall instead be treated as a payment made by an optionee
to an optionor. In the event that a Taxing Authority asserts that a party’s
treatment of a payment described in this Section 12(b) should be other than as
required herein, such party shall use its reasonable best efforts to contest
such assertion in a manner consistent with Section 15 of this Agreement.

(c) No Duplicative Payment. It is intended that the provisions of this Agreement
shall not result in a duplicative payment of any amount required to be paid
under the Separation Agreement or any other Transaction Document, and this
Agreement shall be construed accordingly.

SECTION 13. Guarantees. ConAgra or SpinCo, as the case may be, shall guarantee
or otherwise perform the obligations of each other member of the ConAgra Group
or the LW Group, respectively, under this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 14. Communication and Cooperation.

(a) Consult and Cooperate. ConAgra and SpinCo shall consult and cooperate (and
shall cause each other member of their respective Groups to consult and
cooperate) fully at such time and to the extent reasonably requested by the
other party in connection with all matters subject to this Agreement. Such
cooperation shall include, without limitation:

(i) the retention, and provision on reasonable request, of any and all
information including all books, records, documentation or other information
pertaining to Tax matters relating to the LW Group (or, in the case of any Tax
Return of the ConAgra Group, the portion of such return that relates to Taxes
for which the LW Group may be liable pursuant to this Agreement), any necessary
explanations of information, and access to personnel, until one year after the
expiration of the applicable statute of limitation (giving effect to any
extension, waiver or mitigation thereof);

(ii) the execution of any document that may be necessary (including to give
effect to Section 15) or helpful in connection with any required Tax Return or
in connection with any audit, proceeding, suit or action; and

(iii) the use of the parties’ commercially reasonable efforts to obtain any
documentation from a Governmental Authority or a third party that may be
necessary or helpful in connection with the foregoing.

(b) Provide Information. Except as set forth in Section 15, ConAgra and SpinCo
shall keep each other reasonably informed with respect to any material
development relating to the matters subject to this Agreement.

(c) Tax Attribute Matters. ConAgra and SpinCo shall promptly advise each other
with respect to any proposed Tax adjustments that are the subject of an audit or
investigation, or are the subject of any proceeding or litigation, and that may
affect any Tax liability or any Tax Attribute (including, but not limited to,
basis in an asset or the amount of earnings and profits) of any member of the LW
Group or any member of the ConAgra Group, respectively.

(d) Confidentiality and Privileged Information. Any information or documents
provided under this Agreement shall be kept confidential by the party receiving
the information or documents, except as may otherwise be necessary in connection
with the filing of required Tax Returns or in connection with any audit,
proceeding, suit or action. Without limiting the foregoing (and notwithstanding
any other provision of this Agreement or any other agreement), (i) no member of
the ConAgra Group or LW Group, respectively, shall be required to provide any
member of the LW Group or ConAgra Group, respectively, or any other Person
access to or copies of any information or procedures other than information or
procedures that relate solely to SpinCo, the business or assets of any member of
the LW Group, or matters for which SpinCo or ConAgra Group, respectively, has an
obligation to indemnify under this Agreement, and (ii) in no event shall any
member of the ConAgra Group or the LW Group, respectively, be required to
provide any member of the LW Group or ConAgra Group, respectively, or any other
Person access to or copies of any information if such action could reasonably be
expected to result in the waiver of any privilege. Notwithstanding the
foregoing, in the event that ConAgra or SpinCo, respectively, determines that
the provision of any information to any member of the LW Group or ConAgra Group,
respectively, could be commercially detrimental or violate any law or

 

22



--------------------------------------------------------------------------------

agreement to which ConAgra or SpinCo, respectively, is bound, ConAgra or SpinCo,
respectively, shall not be required to comply with the foregoing terms of this
Section 14(d) except to the extent that it is able, using commercially
reasonable efforts, to do so while avoiding such harm or consequence (and shall
promptly provide notice to ConAgra or SpinCo, to the extent such access to or
copies of any information is provided to a Person other than a member of the
ConAgra Group or LW Group (as applicable)).

SECTION 15. Audits and Contest.

(a) Notice. Each of ConAgra or SpinCo shall promptly notify the other in writing
upon the receipt of any notice of Tax Proceeding from the relevant Taxing
Authority that may affect the liability of any member of the LW Group or the
ConAgra Group, respectively, for Taxes under Applicable Law or this Agreement;
provided, that a party’s right to indemnification under this Agreement shall not
be limited in any way by a failure to so notify, except to the extent that the
indemnifying party is prejudiced by such failure

(b) ConAgra Control. Notwithstanding anything in this Agreement to the contrary
but subject to Section 15(d), ConAgra shall have the right to control all
matters relating to any Tax Return, or any Tax Proceeding, with respect to any
Tax matters of a Combined Group or any member of a Combined Group (as such).
ConAgra shall have absolute discretion with respect to any decisions to be made,
or the nature of any action to be taken, with respect to any Tax matter
described in the preceding sentence; provided, however, that to the extent that
any Tax Proceeding relating to such a Tax matter is reasonably likely to give
rise to an indemnity obligation of SpinCo under Section 11 hereof, a) ConAgra
shall keep SpinCo informed of all material developments and events relating to
any such Tax Proceeding described in this proviso and b) at its own cost and
expense, SpinCo shall have the right to participate in (but not to control) the
defense of any such Tax Proceeding, provided that SpinCo’s rights with respect
to any such Tax Proceeding occurring under CAP (a “CAP Proceeding”) shall be
limited to the information rights in clause (i) of the preceding proviso.

(c) SpinCo Assumption of Control; Non-Distribution Taxes. If ConAgra determines
that the resolution of any matter pursuant to a Tax Proceeding (other than a Tax
Proceeding relating to Distribution Taxes) is reasonably likely to have an
adverse effect on the LW Group with respect to any Post-Distribution Period,
ConAgra, in its sole discretion, may permit SpinCo to elect to assume control
over disposition of such matter at SpinCo’s sole cost and expense; provided,
however, that if SpinCo so elects, it will (i) be responsible for the payment of
any liability arising from the disposition of such matter notwithstanding any
other provision of this Agreement to the contrary and (ii) indemnify the ConAgra
Group for any increase in a liability and any reduction of a Tax asset of the
ConAgra Group arising from such matter.

(d) SpinCo Participation; Distribution Taxes. ConAgra shall have the right to
control any Tax Proceeding relating to Distribution Taxes, provided that ConAgra
shall keep SpinCo fully informed of all material developments and (i) if the Tax
Proceeding is not a CAP Proceeding, shall permit SpinCo a reasonable opportunity
to participate in the defense of the matter and (ii) if the Tax Proceeding is a
CAP Proceeding, then (x) if such CAP Proceeding is reasonably likely to give
rise to an indemnity obligation of SpinCo under Section 11 hereof, ConAgra shall
permit SpinCo a reasonable opportunity to participate in the defense of the
matter

 

23



--------------------------------------------------------------------------------

solely with respect to the portion of the CAP Proceeding that relates to
Distribution Taxes, and (y) for any CAP Proceeding not described in clause (x),
SpinCo’s right to participate in the defense of the matter shall be limited to
the right to comment in advance on any written submissions with respect to
Distribution Taxes.

SECTION 16. Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and will be deemed to have been duly
given (a) when sent, if sent by telecopy, (b) when delivered, if delivered
personally to the intended recipient and (c) one Business Day following sending
by overnight delivery via an international courier service and, in each case,
addressed to a Company at the following address for such Company,

if to ConAgra or the ConAgra Group, to:

ConAgra Foods, Inc.

222 W. Merchandise Mart Plaza, Suite 1300

Chicago, Illinois 60654

Attention: Colleen Batcheler

Email: Colleen.Batcheler@conagrafoods.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Neil Barr

Email: Neil.Barr@davispolk.com

if to SpinCo or the LW Group, to:

Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention: Eryk Spytek

Email: Eryk.Spytek@conagrafoods.com

or to such other address(es) as may be furnished in writing by any such Company
to the other Companies in accordance with the provisions of this Section 16.

SECTION 17. Costs and Expenses. Except as expressly set forth in this Agreement,
each party shall bear its own costs and expenses incurred pursuant to this
Agreement. For purposes of this Agreement, costs and expenses shall include, but
not be limited to, reasonable attorneys’ fees, accountants’ fees and other
related professional fees and disbursements. For the avoidance of doubt, unless
otherwise specifically provided in the Transaction Documents, all liabilities,
costs and expenses incurred in connection with this Agreement by or on behalf of
SpinCo or any member of the LW Group in any Pre-Distribution Period shall be the
responsibility of ConAgra and shall be assumed in full by ConAgra.

 

24



--------------------------------------------------------------------------------

SECTION 18. Effectiveness; Termination and Survival. Except as expressly set
forth in this Agreement, as between ConAgra and SpinCo, this Agreement shall
become effective upon the consummation of the Distribution. All rights and
obligations arising hereunder shall survive until they are fully effectuated or
performed; provided that, notwithstanding anything in this Agreement to the
contrary, this Agreement shall remain in effect and its provisions shall survive
for one year after the full period of all applicable statutes of limitation
(giving effect to any extension, waiver or mitigation thereof) and, with respect
to any claim hereunder initiated prior to the end of such period, until such
claim has been satisfied or otherwise resolved. This agreement shall terminate
without any further action at any time before the Distribution upon termination
of the Separation Agreement.

SECTION 19. Specific Performance. Each party hereto agrees that irreparable
damage would occur if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties hereto will be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the
performance of the terms and provisions of this Agreement without proof of
actual damages, this being in addition to any other remedy to which any such
party is entitled at Law or in equity. Each party hereto further agrees that no
other party or any other Person will be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 19, and each party hereto irrevocably waives
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.

SECTION 20. Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Reference to any
agreement, document, or instrument means such agreement, document, or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. References to any document, instrument or
agreement (including this Agreement) includes and incorporates all exhibits,
disclosure letters, schedules and other attachments thereto. Unless the context
otherwise requires, any references to a “Section” or “Schedule” will be to a
Section or Schedule to or of this Agreement. The use of the words “include” or
“including” in this Agreement will be deemed to be followed by the words
“without limitation.” The use of the word “covenant” will mean “covenant and
agreement.” The use of the words “or,” “either” or “any” will not be exclusive.
Days means calendar days unless specified as Business Days. References to
statutes will include all regulations promulgated thereunder, and references to
statutes or regulations will be construed to include all statutory and
regulatory provisions consolidating, amending or replacing the statute or
regulation as of the date hereof. In the event an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Except as otherwise expressly provided elsewhere
in this Agreement or any other Transaction Document, any provision herein which
contemplates the agreement, approval or consent of, or exercise of any right of,
a party, such party may give or withhold such agreement, approval or consent, or
exercise such right, in its sole and absolute discretion, the parties hereby
expressly disclaiming any implied duty of good faith and fair dealing or similar
concept.

 

25



--------------------------------------------------------------------------------

SECTION 21. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement.

(i) This Agreement and the other Transaction Documents, including any related
annexes, schedules and exhibits, as well as any other agreements and documents
referred to herein and therein, together constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all prior negotiations, agreements and understandings of the parties of any
nature, whether oral or written, with respect to such subject matter. If there
is a conflict between any provision of this Agreement and a provision of any
other Transaction Document, the provision of this Agreement will control unless
specifically provided otherwise in this Agreement.

(ii) THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND IN THE OTHER TRANSACTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
DISCLAIMER SET FORTH IN THE PRECEDING SENTENCE, NEITHER CONAGRA NOR ANY OF ITS
AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES IN ANY PRESENTATION OR WRITTEN INFORMATION RELATING TO THE LW
BUSINESS GIVEN OR TO BE GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS
OR IN ANY FILING MADE OR TO BE MADE BY OR ON BEHALF OF CONAGRA OR ANY OF ITS
AFFILIATES WITH ANY GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH
PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY
SUCH OTHER INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR
OTHERWISE. SPINCO ACKNOWLEDGES THAT CONAGRA HAS INFORMED IT THAT NO PERSON HAS
BEEN AUTHORIZED BY CONAGRA OR ANY OF ITS AFFILIATES TO MAKE ANY REPRESENTATION
OR WARRANTY IN RESPECT OF THE LW BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE
OTHER TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY.

(b) Amendments and Waivers.

(i) This Agreement may be amended, and any provision of this Agreement may be
waived, if and only if such amendment or waiver, as the case may be, is in
writing and signed, in the case of an amendment, by the parties or, in the case
of a waiver, by the party against whom the waiver is to be effective.

(ii) No failure or delay by either party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of

 

26



--------------------------------------------------------------------------------

any other right, power or privilege. Except as otherwise provided herein, no
action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. Any term, covenant or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but only by a written notice signed by such party expressly waiving
such term, covenant or condition. The waiver by any party of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.

SECTION 22. Governing Law and Interpretation. The validity, interpretation and
enforcement of this Agreement will be governed by the Laws of the State of
Delaware, without regard to the conflict of Laws provisions thereof that would
cause the Laws of another state to apply.

SECTION 23. Dispute Resolution. In the event of any dispute relating to this
Agreement, the parties shall work together in good faith to resolve such dispute
within thirty (30) days. In the event that such dispute is not resolved, upon
written notice by a party after such thirty (30)-day period, the matter shall be
referred to a U.S. Tax counsel or other Tax advisor of recognized national
standing (the “Tax Arbiter”) that will be jointly chosen by the ConAgra and
SpinCo; provided, however, that, if the ConAgra and SpinCo do not agree on the
selection of the Tax Arbiter after five (5) days of good faith negotiation, the
Tax Arbiter shall consist of a panel of three U.S. Tax counsel or other Tax
advisor of recognized national standing with one member chosen by the ConAgra,
one member chosen by SpinCo, and a third member chosen by mutual agreement of
the other members within the following ten (10)-day period. Each decision of a
panel Tax Arbiter shall be made by majority vote of the members. The Tax Arbiter
may, in its discretion, obtain the services of any third party necessary to
assist it in resolving the dispute. The Tax Arbiter shall furnish written notice
to the parties to the dispute of its resolution of the dispute as soon as
practicable, but in any event no later than ninety (90) days after acceptance of
the matter for resolution. Any such resolution by the Tax Arbiter shall be
binding on the parties, and the parties shall take, or cause to be taken, any
action necessary to implement such resolution. All fees and expenses of the Tax
Arbiter shall be shared equally by the parties to the dispute. If the parties
are unable to find a Tax Arbiter willing to adjudicate the dispute in question
and whom the parties, acting in good faith, find acceptable, then the dispute
shall be resolved in the manner set forth in Article 5 of the Separation
Agreement .

SECTION 24. Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any party hereto, the other parties
hereto will re-execute original forms thereof and deliver them to the requesting
party.

 

27



--------------------------------------------------------------------------------

SECTION 25. Successors and Assigns; Third Party Beneficiaries. Except as
provided below, this Agreement shall be binding upon and shall inure only to the
benefit of the parties hereto and their respective successors and assigns, by
merger, acquisition of assets or otherwise (including but not limited to any
successor of a party hereto succeeding to the Tax Attributes of such party under
Applicable Tax Law). This Agreement is not intended to benefit any Person other
than the parties hereto and such successors and assigns, and no such other
Person shall be a third party beneficiary hereof. Upon the Distribution, this
Agreement shall be binding on SpinCo and shall be subject to the obligations and
restrictions imposed on SpinCo hereunder, including, without limitation, the
indemnification obligations of SpinCo under Section 11.

SECTION 26. Authorization, Etc. Each of the parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of each such party, and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision or law or of its charter or bylaws or any agreement,
instrument or order binding on such party.

SECTION 27. Change in Tax Law. Any reference to a provision of the Code,
Treasury Regulations or any other Applicable Tax Law shall include a reference
to any applicable successor provision of the Code, Treasury Regulations or other
Applicable Tax Law.

SECTION 28. Principles. This Agreement is intended to calculate and allocate
certain Tax liabilities of the members of the LW Group and the members of the
ConAgra Group to SpinCo and ConAgra (and their respective Groups), and any
situation or circumstance concerning such calculation and allocation that is not
specifically contemplated by this Agreement shall be dealt with in a manner
consistent with the underlying principles of calculation and allocation in this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above.

 

ConAgra on its own behalf and on behalf of the members of the ConAgra Group

By:

  /s/ Colleen R. Batcheler

Name:

  Colleen R. Batcheler

Title:

  Executive Vice President, General Counsel and Corporate Secretary

 

SpinCo on its own behalf and on behalf of the members of the LW Group LAMB
WESTON HOLDINGS, INC.

By:

  /s/ Thomas P. Werner

Name:

  Thomas P. Werner

Title:

  President and Chief Executive Officer

 



--------------------------------------------------------------------------------

SCHEDULE A

 

The following transactions occurring pursuant to the Internal Restructuring are
hereby identified as being free from Tax to the extent set forth herein (the
“Internal Tax-Free Transactions”), any:

(A) the filing of elections under Treas. Reg. Sec. 301.7701-3 to treat the
applicable entities as disregarded from their owners for U.S. federal income tax
purposes in transactions intended to qualify as distributions of property in
complete liquidation of a corporation pursuant to Section 332 of the Code;

(B) transfers to existing and newly-formed entities intended to qualify as
transfers pursuant to Section 351 of the Code;

(C) a transfer and distribution, taken together, intended to qualify as a
reorganization described in Section 368(a)(1)(D) of the Code;

(D) distributions intended to qualify as the distribution of the “controlled
corporation” stock to the shareholders of the “distributing corporation”
pursuant to Section 355 of the Code; and

(E) a transfer intended to qualify as a reorganization described in
Section 368(a)(1)(F) of the Code.

 

1



--------------------------------------------------------------------------------

SCHEDULE A

 

“Existing GRAs” means:

(i) the gain recognition agreement, in regards to Lamb Weston Netherlands BV, to
be filed with ConAgra Foods, Inc. fiscal year 2017 federal income tax return
upon the contribution by ConAgra Foods, Inc., to Lamb Weston International BV of
100% of the shares of Lamb Weston Netherlands BV and

(ii) the gain recognition agreement, in regards to ConAgra Foods Japan KK, filed
with ConAgra Foods, Inc. fiscal year 2017 federal income tax return upon the
contribution by ConAgra Foods, Inc. to Lamb Weston International BV of 100% of
the shares of ConAgra Foods Japan KK.

 

2